Citation Nr: 0701327	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral wrists, knees, and shoulders.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2005 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in June 2006; a transcript of the hearing is 
associated with the claims file.

At the veteran's June 2006 Board hearing, he withdrew his 
appeal of entitlement to a rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear.  As such, this issue is no longer 
before the Board for consideration.  38 C.F.R. § 20.204 
(2006).

The Board observes that the October 2005 rating decision 
determined that new and material evidence had been received 
in order to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss and denied 
service connection on the merits.  However, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995), 
and as such, the issue has been characterized as shown on the 
first page of this decision.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Arthritis of the bilateral wrists, knees, and shoulders 
was not manifested during the veteran's military service, or 
for many years thereafter, and the competent evidence of 
record fails to relate such disorder to the veteran's 
military service.  

3.  Hypertension was not manifested during the veteran's 
military service, or for many years thereafter, and the 
competent evidence of record fails to relate such disorder to 
the veteran's military service.  

4.  In an unappealed rating decision issued in June 1998, the 
RO determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for bilateral hearing loss with tinnitus.

5.  In an unappealed rating decision issued in December 1998, 
the RO determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for left ear hearing loss.

6.  Evidence added to the record since the final June 1998 
and December 1998 RO denials is neither cumulative nor 
redundant of the evidence of record at the time of the 
decisions and raises a reasonable possibility of 
substantiating the veteran's service connection claim.

7.  Bilateral hearing loss was not manifested during the 
veteran's military service, or for many years thereafter, and 
the competent evidence of record fails to relate such 
disorder to the veteran's military service.  


CONCLUSIONS OF LAW

1.   Arthritis of the bilateral wrists, knees, and shoulders 
was not incurred in or aggravated by the veteran's active 
duty military service, nor may it be presumed to have 
incurred in or been aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and implementing 
regulations.  With regard to the merits of this issue, as 
well as the veteran's claims of entitlement to service 
connection for arthritis and hypertension, the Board finds 
that, for the following reasons, VA has satisfied it's duties 
to notify and assist the veteran.

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, with 
regard to the veteran's claims of entitlement to service 
connection for arthritis and hypertension, he was provided 
with VCAA notification letters in September 2003 and November 
2003, prior to the initial unfavorable AOJ decision issued in 
March 2005.  Pertinent to his claim of entitlement to service 
connection for bilateral hearing loss, he was provided with a 
VCAA notification letter in July 2005, prior to the initial 
October 2005 AOJ decision reopening his claim, but denying it 
on the merits. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the September 
2003, November 2003, and July 2005 letters advised the 
veteran of the evidence that VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.  Additionally, such letters informed the 
veteran of the evidence necessary to substantiate his service 
connection claims.  With regard to the veteran's arthritis 
and hypertension claims, he was not specifically informed of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The September 2003 and 
November 2003 letters advised him to notify VA of any 
additional information or evidence that he believed would 
support his claims, and if he had additional records he could 
send them to VA, thus effectively notifying him to send any 
additional relevant information.  Regarding the veteran's 
bilateral hearing loss claim, the July 2005 letter advised 
him that, if he had any evidence in his possession that 
pertained to his claim to send it to VA.  Additionally, in a 
March 2006 letter, the veteran was advised of the evidence 
necessary to establish a disability rating as well as an 
effective date for the disabilities on appeal in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, private treatment records, VA treatment 
records, and VA examination reports were reviewed by both the 
RO and the Board in connection with adjudication of his 
claims.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  In this regard, the 
Board notes that, at his June 2006 Board hearing, the veteran 
identified treatment from Drs. Tenbrook and Ward during the 
mid-1960's.  However, he indicated that both physicians were 
deceased and that VA would already be in possession of any 
available treatment records.  The Board observes that records 
dated in the 1970's from both physicians are contained in the 
claims file.

Pertinent to the veteran's bilateral hearing loss claim, he 
was afforded a VA examination in October 2005.  However, 
regarding his arthritis and hypertension claims, the Board 
notes that he has not been provided with VA examinations in 
order to determine whether such claimed disabilities are 
related to his military service.  However, the Board finds 
that such examinations are not necessary to decide the 
veteran's claims.  Any current medical opinion linking such 
disabilities to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to arthritis or 
hypertension in service, or for many years thereafter, there 
is no competent basis upon which to conclude that the 
veteran's current disabilities are related to service.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's service 
connection claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, arthritis, and cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Arthritis and Hypertension Claims

At his June 2006 Board hearing and in documents of record, 
the veteran contends that he developed arthritis and 
hypertension as a result of the exercise he performed.  He 
also testified that he did not have any injury during 
service.  Specific to his left wrist claim, the veteran 
alleges that such arthritis is due to in-service treatment 
for a cyst.  Regarding his hypertension, he claims that he 
was first treated for such disease immediately following his 
discharge from service in 1965.  Therefore, the veteran 
contends that service connection is warranted for such 
disabilities. 

The veteran's service medical records reflect treatment for a 
ganglion cyst on his left wrist from February 1965 through 
May 1965.  In May 1965, the veteran had blood pressure 
readings of 110/78 and 120/82.  At the veteran's May 1965 
separation examination, his heart, upper extremities, lower 
extremities, and other musculoskeletal systems were normal 
upon clinical evaluation.  Also, his blood pressure was 
110/68.  

Post-service records show that, in February 1977, Dr. 
Tenbrook noted the veteran's blood pressure to be 124/78.  At 
the veteran's July 1977 VA examination, his blood pressure 
was 120/90.  Following a physical examination, the examiner 
determined that arthritis of the left wrist was not found 
clinically.  

Records from Dr. Gregory dated from July 1986 to March 1987 
show treatment for the veteran's left shoulder.  
Specifically, a July 1986 X-ray revealed subdeltoid bursitis 
of the left shoulder.  It was noted that the veteran had an 
injury to his shoulder as he had fallen from his horse in 
July 1986.  A September 1986 X-ray showed a healing fracture 
of the left humeral head.   In December 1986, it was noted 
that the veteran was status post-decompression and open 
arthrolysis of the left shoulder.  In February 1987, the 
records reflect that nerve conduction velocities showed 
complete loss of innervation through the deltoid muscle.  

In March 1989, VA treatment records show blood pressure 
readings of 155/77 and 138/83.  A January 1990 VA examination 
report revealed a blood pressure reading of 130/88.  
Following a physical examination, the veteran was diagnosed 
with, as relevant, history of residuals of injury to the left 
shoulder post-operative and history of pain and popping in 
the bilateral knees, with examination essentially normal.

VA treatment records show that, in June 1996, the veteran was 
treated for degenerative joint disease of the right knee and 
left shoulder.  In July 1996, he was treated for degenerative 
joint disease and his blood pressure was 170/96.  It was 
noted that his blood pressure was elevated transiently.  In 
October 1996, the veteran's blood pressure was 162/80 and it 
was noted that he had degenerative joint disease of the right 
knee and hypertension.  In December 1996, it was observed 
that the veteran was status-post right knee scope.  The 
assessment was right knee medial meniscus tear.  In January 
1997, the veteran's blood pressure was 156/90 and it was 
observed that he had degenerative joint disease of the right 
knee and hypertension.  An April 1997 record also reflects 
such diagnoses.  At such time, his blood pressure was 124/86.  
In November 1997, the veteran's blood pressure readings were 
156/84 and 156/78.  A January 1998 record shows that the 
veteran fell recently and twisted his left knee.  In February 
1998 and July 1998, the veteran was diagnosed with 
degenerative joint disease of the left knee. 

VA treatment records dated from April 2002 through September 
2004 continue to show diagnoses of hypertension, 
chondromalacia patellae, and osteoarthros.  

As the veteran has diagnoses of arthritis, to include 
degenerative joint disease and osteoarthros, and 
hypertension, the Board has considered whether service 
connection is warranted on a presumptive basis for such 
diseases.  However, the record fails to show that the veteran 
manifested either arthritis or hypertension to a degree of 10 
percent within the one year following his service discharge 
in May 1965.  As such, presumptive service connection is not 
warranted for such diseases.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, while the veteran has current diagnoses of 
arthritis and hypertension, the evidence of a nexus or link 
between service and either disorder is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  The extensive medical evidence of record 
notes the veteran's complaints and current disability without 
any reference that they had their onset in service or were 
related to an event of service origin.  Absent competent 
evidence of a causal nexus between the veteran's arthritis or 
hypertension and service, he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for arthritis of the bilateral wrists, 
knees, and shoulders, and, hypertension.  As such, that 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.

IV.  Bilateral Hearing Loss Claim

At his June 2006 Board hearing and in documents of record, 
the veteran contends that he was exposed to M60 machine guns 
without ear protection during military training.  He also 
alleges that he had ear infections during service.  
Therefore, the veteran claims that he is entitled to service 
connection for bilateral hearing loss.  

A.	Evidence

The veteran's service medical records reflect that, in May 
1965, the veteran's left ear was noted to be plugged with wax 
and that there was a possible infection.  At such time it was 
noted that the veteran had otitis media of the left ear.  At 
the veteran's May 1965 separation examination, his ears were 
normal upon clinical evaluation.  On audiometric testing, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10

5
LEFT
15
15
5

5

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the veteran's 
separation audiological evaluation was conducted in May 1965, 
the Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
 
10
LEFT
30
25
15

10

Post-service records reflect that, in February 1977, Dr. 
Tenbrook diagnosed the veteran with right otitis tedia and 
bilateral hypertrophy of the tympanic membranes.  In March 
1977, M.Y. indicated that Dr. Ward was deceased, but he had 
treated the veteran in February 1969 for an ear complaint.  
However, M.Y. noted that the records failed to note the 
specific nature of the complaint.  

At the veteran's July 1977 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
 
45
LEFT
30
20
30

40

Speech discrimination was noted to be 96 percent in the right 
ear and 92 percent in the left ear.  Following examination at 
the ear, nose, and throat clinic, the examiner determined 
that the veteran had recovered from ear disease of the left 
ear.

A January 1979 VA treatment record reflects that, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20

30
LEFT
35
20
25

30

Speech discrimination was noted to be 100 percent 
bilaterally.  At the veteran's April 1979 VA examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
 
30
LEFT
20
20
35

40

Speech discrimination was noted to be 100 percent 
bilaterally.  The examiner noted that the veteran had 
bilateral ventilation tubes in place and there was no 
infection at the time.  A March 1980 VA treatment record 
reflects that, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20

15
LEFT
25
20
20

30

Speech discrimination was noted to be 100 percent 
bilaterally.  A February 1981 VA treatment record reflects 
that, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20

20
LEFT
20
20
15

35

Speech discrimination was noted to be 100 percent 
bilaterally.  An April 1981 VA treatment record reflects 
that, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20

25
LEFT
20
20
15

35

Speech discrimination was noted to be 100 percent 
bilaterally.  At the veteran's December 1981 VA examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
 
45
LEFT
30
20
30

40

Speech discrimination was noted to be 96 percent in the right 
ear and 92 percent in the left ear.  A March 1989 VA 
treatment record reflects that, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25

20
LEFT
30
30
25

35

Speech discrimination was noted to be 100 percent 
bilaterally.  The veteran was diagnosed with essentially 
normal hearing with a slight air-bone gap in the low 
frequencies bilaterally.  At the veteran's January 1990 VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 30
30
20
15
15
LEFT
 30
30
20
20
30

Speech discrimination was noted to be 96 percent bilaterally.  
It was noted that the veteran had gradual, bilateral hearing 
loss for the prior 25 years and his history was positive for 
loud noise exposure.  The veteran was diagnosed with 
bilateral conductive hearing loss.  A May 1999 VA treatment 
record reflects that, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
35
40
LEFT
30
30
30
25
45

Speech discrimination was noted to be 100 percent 
bilaterally.  At the veteran's August 2002 VA examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 35
35
25
20
25
LEFT
30
30
35
30
50

Speech discrimination was noted to be 100 percent 
bilaterally.  The examiner noted that the veteran reportedly 
served in the military as an infantryman.  The veteran 
described noise exposure from rifles and machine gun fire 
while enlisted.  He also reportedly worked as a mechanic at 
Red River Army Depot for 15 years following his discharge.  
He denied recreational noise exposure.  Pertinent to the 
right ear, the examiner diagnosed slight sensorineural 
hearing loss through 1000 Hertz, within normal limits at 2000 
to 4000 Hertz, and moderate to severe sensorineural hearing 
loss at 6000 to 8000 Hertz.  Regarding the left ear, the 
examiner diagnosed hearing within normal limits at 250 Hertz, 
slight sensorineural hearing loss 500 to 3000 Hertz, and 
moderate to moderately severe sensorineural hearing loss at 
4000 to 8000 Hertz.  
  
An August 2004 VA treatment record reflects that, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
25
20
30
LEFT
30
30
35
30
50

Speech discrimination was noted to be 100 percent 
bilaterally.  At such time, the veteran reported that he 
noticed a hearing problem in 1965 and indicated that he had a 
history of noise exposure, including loud gunfire during 
military service.  The veteran stated that he felt as if the 
noise caused his hearing problem.  He further reported 
experiencing occasional ear infections, sinus problems, and 
colds.  With regard to the right ear, the following diagnoses 
were provided: mild hearing loss from 250 to 1000 Hertz, 
hearing within normal limits from 2000 to 3000 Hertz, mild to 
moderate hearing loss from 4000 to 6000 Hertz, and severe 
hearing loss at 8000 Hertz.  Pertinent to the left ear, the 
veteran was diagnosed with hearing within normal limits at 
500 Hertz, mild hearing loss from 500 to 3000 Hertz, moderate 
hearing loss at 4000 Hertz, and mild hearing  loss at 8000 
Hertz.  

At the veteran's October 2005 VA examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
 35
40
25
20
30
LEFT
40
35
40
30
45

Speech discrimination was noted to be 96 percent bilaterally.  
At such time the veteran reported a history of military noise 
exposure to M60 machine gun fire.  He also indicated that he 
had a history of occupational noise exposure of 15 years at 
an Army Depot, five to six years at an ammunition plant, and 
one year at Lone Star Steel.  He stated that he was required 
to wear hearing protection at the Army Depot.  The veteran 
also indicated that he had a history of recreational noise 
exposure as a result of hunting with a .22 rifle.  Pertinent 
to the right ear, the examiner diagnosed hearing within 
normal limits to mild sensorineural hearing loss from 500 to 
4000 Hertz.  Regarding the left ear, the veteran was 
diagnosed with mild sensorineural hearing loss from 500 to 
3000 Hertz and moderate sensorineural hearing loss at 4000 
Hertz.  The examiner indicated that he had reviewed the 
veteran's claims file and medical record.  He further noted 
that the veteran's military pre-induction and separation 
examinations revealed normal hearing acuity bilaterally.  The 
examiner observed that the veteran complained of ear, nose, 
and throat problems and running ears at the time of both 
examinations and had been treated for cerumen removal and an 
ear infection during his military service.  Thereafter, the 
examiner opined that that the evidence in the veteran's 
record did not support hearing loss due to acoustic trauma 
and, as such, it was less likely than not that the veteran's 
military noise exposure caused his hearing loss.

B.	Reopening the Claim

In a June 1998 rating decision, the RO determined that new 
and material adequate to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
with tinnitus had not been submitted.  The RO noted that a 
December 1981 rating decision had denied service connection 
on the basis that a December 1981 VA examination did not show 
findings of the claimed condition.  It was determined that 
the VA treatment records received since such decision failed 
to show treatment or findings relating to the condition and, 
therefore, it was determined that new and material evidence 
had not been received in order to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss with tinnitus.

With regard to the veteran's right ear hearing loss, the 
Board finds that the June 1998 rating decision is final as 
the veteran was notified of the decision and his appellate 
rights at such time and there is no documentation contained 
in the claims file indicating that the veteran submitted a 
notice of disagreement or otherwise appealed such decision.  
38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997) [(2006)].

Pertinent only to the veteran's left ear hearing loss, a 
December 1998 rating decision determined that new and 
material evidence adequate to reopen the veteran's claim of 
entitlement to service connection for left ear hearing loss 
had not been submitted.  The RO decision cited the same 
reasons for such denial as it did in the above-discussed June 
1998 rating decision.  Specifically, the decision noted that 
there was still no evidence demonstrating treatment or 
findings for such condition and, therefore, the claim was not 
reopened.  

The Board finds that the December 1998 rating decision is 
final as the veteran was notified of the decision and his 
appellate rights at such time and there is no documentation 
contained in the claims file indicating that the veteran 
submitted a notice of disagreement or otherwise appealed such 
decision.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2006)].

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2006).  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his applications to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
in September 2004, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a) (2006), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final 1998 rating decisions, additional evidence 
demonstrating a current bilateral hearing loss disability, as 
defined by VA regulations, has been received.  As such, the 
Board concludes that the evidence received since the RO's 
1998 decisions is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denials.  Specifically, the new evidence includes the 
diagnosis of a current disability, which was not of record at 
the time of the prior denials.  The Board observes that the 
new evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for bilateral hearing loss.  Consequently, the 
newly received evidence raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  

C.	Merits of the Claim

Upon a review of the merits of the veteran's claim, the Board 
finds that service connection for bilateral hearing loss is 
not warranted.  The Board has first considered whether 
service connection is warranted on a presumptive basis for 
such disease.  However, the record fails to show that the 
veteran manifested bilateral hearing loss a degree of 10 
percent within the one year following his service discharge 
in May 1965.  As such, presumptive service connection is not 
warranted for such disease.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, while the veteran has testified to in-service noise 
exposure and has a current diagnosis of bilateral hearing 
loss, there is no evidence of a nexus between such disability 
and service.  Specifically, the October 2005 the examiner 
considered the veteran's complaints and history and opined 
that the evidence in the veteran's record did not support 
finding that the veteran's hearing loss was due to acoustic 
trauma and, as such, it was less likely than not that the 
veteran's military noise exposure caused his hearing loss.  
As such, the evidence of a nexus or link between service and 
such disability is limited to the veteran's own statements, 
which, as discussed in the preceding section, is not 
competent evidence.  See Jones; Espiritu, supra.  Therefore, 
absent competent evidence of a causal nexus between the 
veteran's bilateral hearing loss and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for arthritis of the bilateral wrists, 
knees, and shoulders is denied.

Service connection for hypertension is denied.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


